 Case 3:19-cv-00579-NJR Document 61 Filed 10/16/19 Page 1 of 5 Page ID #341


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS


     MATTHEW J. PETRAKIS,                             )
     #B19052,                                         )
                                                      )
                                                      )
                            Plaintiff,                )    Case No. 19-cv-00579-NJR
                                                      )
     vs.                                              )
                                                      )
     SCOTT THOMPSON                                   )
     CHRISTINE BROWN,                                 )
     PERCY MYERS, and                                 )
     ROB JEFFREYS,                                    )
                                                      )
                            Defendants.               )


                  INITIAL SCHEDULING AND DISCOVERY ORDER
ROSENSTENGEL, Chief Judge:

            This case is now past the threshold review of the complaint under 28 U.S.C. § 1915A, and

Defendants have answered. Because litigation can be difficult for pro se prisoners, this Order is being

issued to help explain and streamline the process. The parties should closely read this Order, which

contains important information on deadlines, discovery, and the Court’s procedures. Failure to follow

this Order may result in sanctions, including dismissal of the case. The parties also should review the

Federal Rules of Civil Procedure and the Local Rules for the United States District Court for the

Southern District of Illinois. The following procedures will apply to this case.

I.         Filing Fee

           Plaintiff was assessed an initial partial filing fee of $2.64. (Doc. 16). The Court notes that

Plaintiff still owes the entire amount towards payment of the initial partial filing fee. Plaintiff shall

have until December 17, 2019, to pay that sum in full or to demonstrate that he has no means to pay

that amount. If Plaintiff attempts to show that he is without the means to pay the initial partial filing

fee, he must include a statement of his prison trust fund account showing all transactions and balances


                                               Page 1 of 5
 Case 3:19-cv-00579-NJR Document 61 Filed 10/16/19 Page 2 of 5 Page ID #342


for the entire period this case has been pending.

II.     Initial Disclosures and Pretrial Filings

        A. Plaintiff shall have until November 15, 2019, to produce to Defendants the following

            information related to Plaintiff’s allegations:

                1. Names of persons with knowledge of the incidents and a short description of the
                   subject of their knowledge;

                2. A statement of the injuries Plaintiff has suffered and the relief he seeks; and

                3. A signed release for medical records.

                Plaintiff shall produce the above information directly to Defendants; the

                information shall NOT be filed with the Court.

        B. Defendants shall have until November 29, 2019, to produce to Plaintiff copies of the

            following documents and information related to Plaintiff’s allegations:

                1. Incident reports;

                2. Grievances, along with any responses or other related materials, such as grievance
                   logs and counselor’s notes;

                3. Disciplinary tickets, along with any documents related to the resolution of the
                   tickets;

                4. Plaintiff’s cumulative counseling summary or other log of interactions with staff
                   during the relevant time;

                5. Reports and/or statements of persons with knowledge of the incidents;

                6. Names of persons with knowledge of the incidents and a short description of the
                   subject of their knowledge, to the extent this information is not included in the
                   documents produced to Plaintiff; and

                7. Copies of relevant medical records.

                Defendants may object to the production of the above for specific security or other

                concerns.

III.    Amendments to the Complaint

        Amendments to a complaint are governed by Federal Rule of Civil Procedure 15. If Plaintiff

later seeks to file an amended complaint pursuant to Rule 15(a)(2), he must send both the proposed

                                             Page 2 of 5
 Case 3:19-cv-00579-NJR Document 61 Filed 10/16/19 Page 3 of 5 Page ID #343


amended complaint and a motion asking for leave (permission) to file the amended complaint.

Defendants will have an opportunity to object to Plaintiff’s motion for leave to file an amended

complaint. The Court will then review the proposed amended complaint and either grant or deny the

motion to amend the complaint.

        If Plaintiff should file a motion asking for leave to amend the complaint, the following rules

shall apply:

        A. Plaintiff shall have until January 14, 2020, to file a motion for leave to amend the

               complaint to include any additional claims or parties. Failure to file a motion for leave to

               amend by this date will likely bar further amendment of the complaint, except for

               good cause shown.

        B. Plaintiff must attach the entire proposed amended complaint to the motion for leave to

               amend. The Court does not accept piecemeal amendments. Therefore, the proposed

               amended complaint must stand complete on its own, including exhibits. The amended

               complaint, if accepted, will replace the prior complaint in its entirety so any claims or

               parties that are not included in the proposed amended complaint will be automatically

               dismissed.

        C. Plaintiff’s motion should explain how the proposed amended complaint differs from the

               complaint on file. The proposed amended complaint also must comport with the formatting

               requirements of Local Rule 15.1, which provides that “[a]ll new material in an amended

               pleading must be underlined.” SDIL-LR 15.1. Failure to comply with this requirement will

               result in rejection of the proposed amended complaint.

IV.     Exhaustion of Administrative Remedies

        Under Federal law, a prisoner must exhaust available administrative remedies before filing a

lawsuit that challenges prison conditions. 42 U.S.C. § 1997e(a). Here, there appears to be an issue

about whether Plaintiff has met his statutory exhaustion requirement.

        A. Defendants shall have until December 17, 2019, to file a motion for summary judgment

                                               Page 3 of 5
 Case 3:19-cv-00579-NJR Document 61 Filed 10/16/19 Page 4 of 5 Page ID #344


           on the issue of exhaustion of administrative remedies. Along with the motion, Defendants

           shall serve upon Plaintiff copies of all relevant grievances; all responses to those

           grievances, including grievance counselor responses and determinations by the

           Administrative Review Board; any relevant grievance counselor logs; and/or any other

           relevant documents in their possession concerning exhaustion of the pending claims in this

           case. If Defendants decide prior to the deadline that they will not pursue an

           affirmative defense on this issue, they shall promptly file a motion to withdraw the

           affirmative defense.

       B. In responding to the motion, Plaintiff shall serve upon Defendants copies of all documents

           in his possession relevant to the issue of exhaustion. Plaintiff also should include a

           description of any additional steps he took to exhaust administrative remedies not reflected

           in the materials produced to the Court. This description should include the dates additional

           steps were taken, the name of any individual involved in the process, and whether any

           response was provided. Plaintiff is WARNED that the failure to respond to the motion

           for summary judgment may result in an Order granting the motion.

       C. The Court will await the filing of a motion for summary judgment on exhaustion before

           determining whether a hearing is necessary on the exhaustion issue.

V.     Late Appearing Parties

       For any party entering an appearance after the date of this Order (for example, a Defendant

added by Plaintiff through an amended complaint):

       A. Plaintiff shall make the initial disclosures required by Section II(A) of this Order within 30

           days from the new party’s appearance;

       B. The new party shall make the initial disclosures required by Section II(B) of this Order

           within 45 days from its appearance in this case;

       C. The new party shall have 60 days from the date of its Answer to file a motion for summary

           judgment for failure to exhaust administrative remedies.

                                            Page 4 of 5
 Case 3:19-cv-00579-NJR Document 61 Filed 10/16/19 Page 5 of 5 Page ID #345


VI.     Discovery

        Aside from the initial disclosures required by this Order, discovery on the merits of Plaintiff’s

claims is STAYED until the Court resolves the question of whether he has exhausted his administrative

remedies within the meaning of the Prison Litigation Reform Act.

        This stay applies to every Defendant regardless of whether that Defendant has moved for

summary judgment on the issue of exhaustion. To be clear, absolutely no discovery on the merits of

any of Plaintiff’s claims will take place until after the Court determines whether Plaintiff has exhausted

his administrative remedies. Any motions filed regarding discovery on the merits will be summarily

denied, with leave to refile after the stay has been lifted.

        Once the Court resolves the issue of exhaustion of administrative remedies, or if Defendants

decide not to file a motion for summary judgment on the issue of exhaustion, the stay on discovery

will be lifted. A second scheduling order will then be entered setting deadlines for discovery,

dispositive motions, and trial.

        The case also will be referred to a magistrate judge for all pre-trial proceedings in accordance

with the provisions of Federal Rule of Civil Procedure 72.

VII.    Other Matters

        The parties are reminded of the availability of a United States Magistrate Judge to preside over

this matter, including trial, should they wish to consent. The Clerk of Court is DIRECTED to attach

a copy of the “Notice and Consent to Proceed Before a Magistrate Judge” form to this Order.

        IT IS SO ORDERED.

        DATED: 10/16/2019

                                                          s/ Nancy J. Rosenstengel
                                                          NANCY J. ROSENSTENGEL
                                                          Chief U.S. District Judge




                                              Page 5 of 5
